UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-1287



KERRY C. CHIDEBE,

                                               Plaintiff - Appellant,

          versus


MCI TELECOMMUNICATIONS CORPORATION,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
96-3169-CCB)


Submitted:   August 27, 1998             Decided:   September 21, 1998


Before NIEMEYER and HAMILTON,* Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kerry C. Chidebe, Appellant Pro Se. Emmett Francis McGee, Jr.,
Theresa M. Connolly, PIPER & MARBURY, Baltimore, Maryland; Harvey
D. Rumeld, MCI COMMUNICATIONS CORPORATION, Washington, D.C., for
Appellee.


     *
       Judge Hamilton did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court’s order granting

summary judgment in her civil action alleging violations of the

Family and Medical Leave Act, 29 U.S.C.A. §§ 2601-2654 (West Supp.

1998),   and   the   Americans   with       Disabilities   Act,   42   U.S.C.A.

§§ 12101-12213 (West 1995 & Supp. 1998). We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Chidebe v. MCI Telecommunications Corp., No. CA-96-3169-CCB

(D. Md. Jan. 28, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                                       AFFIRMED




                                        2